Citation Nr: 1714365	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.  He served as a demolition specialist and was stationed in Germany.  He was honorably discharged.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2014, the Veteran testified during a travel board hearing before the undersigned.  A transcript of that hearing is of record.  

In a February 2015 remand, the RO was instructed to contact the Veteran and request that he provide the approximate dates and locations of service, and the nature of any alleged exposure to herbicides.  The Veteran did not provide the requested information.  In August 2015, the Veteran was granted service connection for tinnitus and bilateral hearing loss.  In a December 2015 remand, the Board instructed the RO to give the Veteran another opportunity to respond and to perform additional development based on service dates in the Veteran's personnel records.

The claim has now been returned to the Board for review.  Upon reviewing the development since December 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran served in Germany where there is no evidence of herbicide agent usage or storage; thus; there is no presumption that he was exposed to herbicides while serving on active duty. 

3.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus first manifested in service, or within one year thereafter; it has also not been related by competent medical evidence to service or an incident of service origin.  

4.  The criteria for service connection for diabetes mellitus and chronic obstructive pulmonary disease (COPD) have not been met.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Chronic obstructive pulmonary disease (COPD) was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated December 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including diabetes, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If herbicide agent exposure is not presumed, the Veteran may attempt to show herbicide agent exposure on a facts-found basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Exposure then becomes a matter of fact to be determined by the Board.

Regarding type II diabetes mellitus, the Veteran has testified that while stationed in Germany, as a demolition specialist, he was exposed to various unknown chemicals, including herbicide agents, and that these substances may have caused his diabetes.  See February 2017 appellate brief; July 2014 hearing.  The Veteran is unsure whether he was exposed to herbicide agents.  He reports that he was diagnosed with diabetes by a private doctor around 1995.  

The Veteran does not argue that he set foot in Vietnam so as to trigger presumptive exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes that there is no evidence of record that he ever set foot on Vietnam while in service.  Service connection for type II diabetes mellitus is therefore not available on this basis.  

The Veteran's arguments about exposure in Germany are also insufficient to establish exposure to herbicide agents.  In response to the December 2015 Board remand, the RO obtained an e-mail and a memorandum from the Joint Services Records Research Center (JSRRC) stating that the Department of Defense had not identified any location in Germany or Europe where herbicide agents were used, tested, stored, or transported.  Germany was not on the Agent Orange shipping line.  For these reasons, the record does not show that the Veteran or his unit was exposed to herbicide agents in Germany.  Service connection is therefore also not available on a presumptive basis due to exposure to herbicide agents.  

The preponderance of the evidence is also against service connection for type II diabetes mellitus on a direct basis.  There is no evidence of in-service exposure to herbicide agents.  Service treatment records contain no evidence of in-service occurrence or aggravation of type II diabetes mellitus and the record does not show that any symptoms occurred during service.  The medical records contain no evidence of in-service occurrence or nexus.  The Veteran is also not competent to offer a nexus opinion because such an opinion is not within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran also argues that exposure to herbicide agents may have caused chronic obstructive pulmonary disease (COPD).  See February 2017 appellate brief; July 2014 hearing.  However, as already described, there is no evidence that the Veteran was exposed to herbicide agents in Germany.  There is also no evidence of in-service complaints of or treatment for COPD.  While the Veteran claims to have first experienced respiratory problems in 1964, shortly after he stopped smoking, there is no evidence of such difficulties until long after 1964.  The medical treatment records before the Board provide no evidence of a nexus between the Veteran's COPD and service.  For these reasons, the preponderance of the evidence is against service connection.  Additionally, COPD is not a chronic disease under the provisions of 38 C.F.R. §§ 3.307 and 3.309, so presumptive service connection is not available under those regulations.  

The Board must also note that, to whatever extent the Veteran's current respiratory disorders may be the result of his long-term use of tobacco products, the law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during the Veteran's active service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  By the Veteran's own admission, he smoked cigarettes during and after service.  See July 2014 hearing.  Consequently, service connection for a respiratory disorder is also not warranted based on this long-term use of tobacco products.  









ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicide agents, is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicide agents, is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


